Title: Philadelphia Common Council to James Hamilton and Reply, 25 November 1748
From: Philadelphia Common Council
To: Hamilton, James


Franklin was chosen a member of the Philadelphia Common Council, Oct. 4, 1748. Mayor Charles Willing proposed, Nov. 24, a congratulatory address to James Hamilton, newly appointed governor, upon his arrival in Pennsylvania; the Council agreed, and named Willing, William Allen, Benjamin Shoemaker, Thomas Hopkinson, and Franklin to draft the address. The committee laid the draft before the Council the next day; after some amendments, it was ordered engrossed and was presented to Hamilton.
 

[November 25, 1748]
To the Honourable James Hamilton, Esq; Lieutenant-Governor of the Province of Pennsylvania, and Counties of Newcastle, Kent and Sussex, on Delaware;

The humble Address of the Mayor and Commonalty of the City of Philadelphia, in Common Council assembled.
May it please Your Honour,
We, the Mayor and Commonalty, beg Leave to congratulate You, in the sincerest Manner, on Your happy return to Your Country, and Accession to the Government; Events that fill the Hearts of the People of all Ranks and Denominations with unfeigned Joy.
We cannot but esteem it a peculiar Happiness to have a Gentleman appointed our Governor, who is so perfectly acquainted with our publick Affairs, and whose real Regard for the Welfare of this Province, and Affection for its Inhabitants, are so well known to us.
From the long Acquaintance we have had with Your amiable private Character, and the Benevolence of Your Disposition; and from our Experience of Your Integrity and Ability in the Discharge of the several publick Offices You have heretofore sustained among us; we assure ourselves that this City and Province will be happy under Your Administration; and that we shall always have the highest reason to be thankful to our Proprietors for an Appointment so favourable to the People.
Signed by Order of the Board,
Charles Willing, Mayor


Gentlemen,
To which the Governor was pleased to make the following Answer.
I am extremely obliged to you for this early Mark of Respect; but more particularly so, for the favourable Opinion you are pleased to entertain of my private Character: And altho’, on the one Hand, I am conscious to myself how far short I fall of what your Partiality in Favour of a Countryman may have induced you to ascribe to me; yet, on the other, I am proud to say, that with regard to the sincere Affection I have for the Inhabitants of this City and Province, you have done me no more than Justice.
As I have lately had the Honour to be admitted to some Share of Confidence with your Proprietors, I can, with the greater Certainty, declare to you their real Regard for the People, and the great Satisfaction they take in the Welfare and Prosperity of this Province; and I am persuaded I cannot so effectually recommend myself to their future Favour, as by making use of the Powers they have been pleased to intrust me with, for the Benefit and Advantage of all those under my Government; which I beg you to assure yourselves it is my hearty Inclination to do.

